Name: Commission Regulation (EEC) No 1734/92 of 30 June 1992 amending Regulations (EEC) No 3540/85 as regards certain transitional measures relating to peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 No L 179/120 Official Journal of the European Communities 1 . 7. 92 COMMISSION REGULATION (EEC) No 1734/92 of 30 June 1992 amending Regulations (EEC) No 3540/85 as regards certain transitional measures relating to peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1624/91 (*), and in particular Article 3 (7) thereof, Having regard to Council Regulation (EEC) No 1789/89 of 19 June 1989 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), and in particular Article 2 thereof, Whereas, by Regulation (EEC) No 1789/89, the Council decided to step up and simplify checks ; whereas those changes must result in particular in the introduction of arrangements for the approval of first buyers which will allow certain administrative documents, such as certifi ­ cates of purchase at the minimum price, to be done away with ; Whereas the immediate introduction of the approval arrangements and concomitant abolition of certificates of purchase at the minimum price would lead to excessive changes in administrative procedures ; whereas the exis ­ ting procedures should be maintained provisionally until a new system is devised which in this respect fully complies with the guidelines laid down by the Council ; whereas, in addition, the Commission forwarded to the Council a proposal for a Council Regulation establishing a support system for producers of certain arable crops (4), which entails substantial changes in the present system as from the 1992/93 marketing year, and this will affect peas, field beans and sweet lupins ; Whereas Commission Regulation (EEC) No 3540/850, as last amended by Regulation (EEC) No 3685/91 (% should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 6 (2) of Regulation (EEC) No 3540/85 is hereby replaced by the following : The term of validity of such certificates shall be 24 months starting from the month following that in which they are issued. In any case, certificates may only be used for aid applications for peas, field beand and sweet lupins which have entered the premises of approved users and have been identified by 30 June 1993 at the latest.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 12. 6. 1982, p. 28. (2 OJ No L 150, 15. 6. 1991 , p . 10. 0 OJ No L 176, 23. 6. 1989, p. 11 . (4) OJ No C 303, 22. 11 . 1991 , p. 1 . 0 OJ No L 342, 19. 12. 1985, p. 1 . O OJ No L 349, 18. 12. 1991 , p. 40.